DETAILED ACTION

The present application (Application No. 16/290,331), filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in reply to communications by Applicants responding to first office action on the merits, received 29 June, 2022.


Examiner’s Amendment

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephonic interview with Applicant’s representative Sean M. Douglass, Reg. No. 78,157, on 08/31/2022, and in a follow up written electronic

The claims have been amended as follows:

1.	(Currently Amended) A method for awarding blockchain mining fees based on recycling efforts, comprising:
receiving, by a receiver of a processing server, recycling data for each of a plurality of mining systems, where the recycling data includes at least an amount of materials recycled by each of the plurality of mining systems and an identifier associated with the respective mining system, the amount of recycled materials corresponding to an offset amount of electrical energy use;
receiving, by the receiver of the processing server, validation data for each of the plurality of mining systems, where the validation data is received from one or more third party entities and includes, for each of the plurality of mining systems, a confirmation of the amount of recycled materials included in the recycling data for the respective mining system;
awarding, by the processing device of the processing server, one or more points to each of the plurality of mining systems based on the respective amount of recycled materials associated with each of the plurality of mining systems; 
receiving, by the receiver of the processing server, a bid amount for each of the plurality of mining systems, where the bid amount is based on the respective awarded amount of one or more points awarded to each of the plurality of mining systems;
selecting, by a processing device of the processing server, one of the plurality of mining systems to mine one or more blockchain transactions, where the selection is weighted based on the amount of recycled materials for the respective mining system compared to a total amount of recycled materials for all of the plurality of mining systems and the respective bid amount for the respective mining system, wherein the higher the amount of the one or more points in the bid amount of each of the plurality of mining systems increases the likelihood of selection of the respective mining system; and
receiving, by the receiver of the processing server, a new block generated by the selected one of the plurality of mining systems, where the new block includes at least a block header and a plurality of blockchain data values including at least one blockchain data value corresponding to a blockchain transaction for payment of mining fees for the new block to a wallet associated with the selected one of the plurality of mining systems.

5.	(Cancelled) 

9.	(Currently Amended) A system for awarding blockchain mining fees based on recycling efforts, comprising:
a receiver of a processing server configured to receive recycling data for each of a plurality of mining systems, where the recycling data includes at least an amount of materials recycled by each of the plurality of mining systems and an identifier associated with the respective mining system, the amount of recycled materials corresponding to an offset amount of electrical energy use;[[, and]]
the receiver of the processing device configured to receive validation data for each of the plurality of mining systems, where the validation data is received from one or more third party entities and includes, for each of the plurality of mining systems, a confirmation of the amount of recycled materials included in the recycling data for the respective mining system; [[and]]
a processing device of the processing server configured to award one or more points to each of the plurality of mining systems based on the respective amount of recycled materials associated with each of the plurality of mining systems; 
the receiver of the processing server configured to receive a bid amount for each of the plurality of mining systems, where the bid amount is based on the respective awarded amount of one or more points awarded to each of the plurality of mining systems;
the[[a]] processing device of the processing server configured to select one of the plurality of mining systems, where the selection is weighted based on the amount of recycled materials for the respective mining system compared to a total amount of recycled materials for all of the plurality of mining systems and the respective bid amount for the respective mining system, wherein the higher the amount of the one or more points in the bid amount of each of the plurality of mining systems increases the likelihood of selection of the respective mining system; and
the receiver of the processing server is further configured to receive a new block generated by the selected one of the plurality of mining systems, where the new block includes at least a block header and a plurality of blockchain data values including at least one blockchain data value corresponding to a blockchain transaction for payment of mining fees for the new block to a wallet associated with the selected one of the plurality of mining systems.

13.	(Cancelled) 


Status of Claims

Status of claims as per applicant’s response received 06/29/2022 was as follows: Claims 1, 9, were amended. Claims 19-20, were new. Therefore, claims 1-20, were pending.
Status of claims as per above examiner’s amendment is as follows: Claims 1, 9, are amended. Claims 5, 13, are canceled. Therefore, claims 1-20, are pending and addressed below.


Allowable Subject Matter 

Claims 1-20, are allowed. 


Reasons for Allowance 

The following is an Examiner's statement of reasons for allowance:
The present disclosure provides a description of systems and methods for awarding blockchain mining fees based on recycling efforts. Recycling that is performed by mining systems or by entities on behalf of the mining system is tracked by both the mining system and a third party for verification, and this recycling effort is quantified, along with the recycling efforts by all other mining systems participating in the blockchain.
When a new block is to be mined, one of the mining systems may be randomly or pseudo-randomly selected with weighting applied to the mining systems based on the attributed recycling efforts, such that a mining system that is responsible for more recycling will have a greater chance at receiving the mining fee, thus encouraging the mining systems to offset their electrical energy usage with conservation efforts or else risk significant expense with little-to-no return. In some cases, miners may be able to bid on the mining fees, where bidding power may correspond to their recycling efforts, as opposed to purely random or pseudo-random selection.
By awarding mining fees based on recycling efforts, mining systems are encouraged to increase their recycling as failure to do so may result in the expending of electrical energy without any returns, leading to a financial loss.
Thus, the methods and systems discussed herein can improve conservation efforts for the environment, while maintaining efficient operation of a blockchain, through the improved management of mining systems 110 in the blockchain network 104.
The prior art fails to disclose or suggest the combination of features as claimed

M. Blinder, “Making Cryptocurrency More Environmentally Sustainable”, Harvard Business Review, Nov. 27, 2018, (<https://hbr.org/2018/11/making-cryptocurrency-more-environmentally-sustainable>) teaches (see pp. 3-4): A need to incentivize green energy for future blockchains, and requiring all miners to prove that they use green energy and deny payment to those who don’t. Blinder further teaches “Proof of Stake” (PoS) systems that rely on market incentives, and “Proof of Work” systems in which miners compete with each other to see who can problem-solve the fastest in exchange for a reward, taking up a large amount of energy. that every company that uses blockchain also defines its own system for miner compensation.
If the requirement of choosing validators in a proof of stake based on their stake, as is old and well known and explicitly taught by Blinder, is modified by the feature, also taught by Blinder, of requiring miners to prove that they somehow sponsor green initiatives, then selecting validators based on a stake consisting of an amount of sponsored green initiatives is a predictable scenario of miner compensation that a company could implement, such that the selection is weighted as a function of how much green initiatives they perform. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Blinder to include selecting validators based on their amount of sponsored recycling. Such obviousness logic could be used to teach: “method for awarding blockchain mining fees based on recycling efforts”; “blockchain transaction for payment of mining fees for the new block”; “selecting, by a processing device of the processing server, one of the plurality of mining systems, where the selection is weighted based on the amount of recycled materials for the respective mining system compared to a total amount of recycled materials for all of the plurality of mining systems”; and “an identifier associated with the respective mining system”.
Yet it could be argued, that modifying Blinder to teach a Proof of Stake blockchain system where the stake is green initiative sponsorship may not be entirely proper since a stake in a POS blockchain system cannot be in anything else other than the block chain system itself, e.g., a cryptocurrency being transacted with via the blockchain, and in a PoS blockchain system, a validator’s stake cannot be in a green initiative that has nothing to do with the blockchain system itself.

Xu (US 2020/0082398) teaches in part: Method for rewarding mining nodes for proposing and validating new blocks in a blockchain (see at least, fig. 2, ¶28, 31, 36, 44), and method for selecting nodes based on a ranking of metrics (weighted metrics) associated with the nodes, wherein the computing node's probability to become a validator node is proportional to its rank in the blockchain network (see at least, fig. 3, ¶38-41).
One predictable outcome of combining the method of Blinder of selecting validators based on their amount of sponsored recycling, with the method of Xu of selecting validators based on their stakes’ ranking, would be a method of using the ranking of Xu as weighting factors, by tying this ranking to the amounts of green initiatives (i.e., recycling) that form the basis (the stake) for proportionally apportioning validating rights to validators.
Xu further discloses: Block in blockchain technology, comprised of a header and a long list of transactions (see at least, fig. 1, ¶10-16). (“new block includes at least a block header and a plurality of blockchain data values including at least one blockchain data value corresponding to a blockchain transaction for payment of mining fees for the new block”).

Calzada et al. (US 2015/0302364) teaches in part: A carbon footprint calculation component to calculate the carbon footprint by a user based on materials that have been recycled by the user. (see at least, ¶18, 63). (The examiner understands this carbon footprint  to reflect “the amount of recycled materials corresponding to an amount of electrical energy use” as claimed. Such information may include information indicating types of materials dropped off, amounts (e.g., weight or item count) of materials dropped off by the user (“recycling data includes at least an amount of recycled materials”), time and date of the drop-off, location of the drop-off, and/or any other types of information. (see at least Calzada2364, ¶62).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method and the processing server for selecting validators/miners based on the amount and type of materials to be recycled that said validators/mining systems sponsor as taught by the combined system of Blinder and Xu, with the additional tracking and confirmation of the recycling effort of Calzada. 

Gleichauf (US 2018/0337769): The combined system of Blinder, Xu and Calzada teaches: making payments to miners, and Blinder teaches: making payments to a wallet (see Blinder, pp. 1, “Blockchain has the power to change our world for the better in so many ways. It can provide unbanked people with digital wallets, prevent fraud, and replace outdated systems with more efficient ones.”), but this combined system does not disclose: (“payment of mining fees for the new block to a wallet associated with the selected one of the plurality of mining systems”). However Gleichauf7769 discloses: Miners are rewarded (see at least, ¶30). Wallet for payment of mining fees (see at least, ¶31, 35, 51, 67). 

Gonen et al. (US 20090216593) teaches in part: System for rewarding recycling activities, comprising an administrative entity server configured to track and reward recycling activities (see at least, Abstract); “an identifier associated with the respective mining system” (see at least, fig. 5-6, ¶60-62, 69); credit value granted to the entity's account (see, ¶62); “an amount of recycled materials” (see at least, fig. 5-6, ¶58-59, 68).
Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention, to expand the combined system of Blinder, Xu, Calzada and Gleichauf, further in view of Gonen, to include reward points,

Although the combination of Blinder in view of Xu, Calzada and Gleichauf appear to teach most limitations of claims 1 and 9, this great too many number of references does not make a reasonable obvious combination, and therefore it could reasonably be concluded that the claimed invention complies with 35 U.S.C. 103. 

An updated search using PE2E Search Tool of US and foreign databases identified no other applicable domestic and/or foreign patent related prior art.

An NPL search using InnovationQ Plus and Google engines identified no applicable NPL documents, related prior art.

Claims 1-20, comply with the 2019 PEG, 35 U.S.C. 101. 
Step 1: In the instant case, the claims are directed to statutory categories of invention.
Step 2A- Prong 1: The independent claims are directed to a method for implementing incentives. In particular, a method for awarding blockchain mining fees based on recycling efforts, wherein. offering an incentive (of being selected as a miner in a blockchain) in exchange for meeting or fulfilling certain requirements (e.g., recycling), is organizing commercial interactions comprising advertising, marketing and sales activities. The claimed steps likewise represent a method of managing interactions between people. This concept falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping, wherein all the claim steps can be seen as being part of the abstract idea of providing targeted advertisements on a display.
Step 2A- Prong 2: Additional elements include: a processing server; a processing device of the processing server, one of the plurality of mining systems, a new block generated by the selected one of the plurality of mining systems.
The independent claims provide a way to incentivize mining systems to improve their electrical energy usage or otherwise offset the amount of electrical energy used in mining, such that a mining system that is responsible for more recycling will have a greater chance at receiving the mining fee, thus encouraging the mining systems to offset their electrical energy usage with conservation efforts or else risk significant expense with little-to-no return. Thus, the independent claim 1 specifically address this technical problem of energy usage associated with blockchain technology with a specific technical solution by, for example, reducing the number of calculations and/or reducing the number of nodes that try "win" the face to be selected to receive the mining fee. That is, the pre- selection of which node is to receive the mining fees can directly reduce the amount of energy consumed by the blockchain network.
When the claim elements are considered as a whole, the claimed method and system for implementing incentives is more than a drafting effort designed to monopolize the exception, and therefore claims as a whole integrate the abstract idea into a practical application.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mario C. Iosif whose telephone number is (571)270-7785.  The examiner can normally be reached on M-F 8:30-5:30 teleworking.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mario C. Iosif/Primary Examiner, Art Unit 3681